         Case 1:20-cv-01045-MLB Document 32 Filed 09/15/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 DONALD J. TRUMP FOR PRESIDENT,
 INC.
      Plaintiff,                                 Civil Action File
 v.                                              No. 1:20-cv-01045-MLB

 CNN BROADCASTING, INC., ET AL.

        Defendants.


       CNN’S RESPONSE TO PLAINTIFF’S NOTICE OF SUPPLEMENTAL
                            AUTHORITY

        CNN hereby responds to the Campaign’s Notice of Supplemental

Authority attaching and discussing Sarah Palin v. The New York Times Company

and James Bennett, Case No. 1:17-cv-04853 (JSR) (“Palin decision”).

        To the extent the Court considers the non-binding Palin decision, it does

not add anything new to the arguments already briefed by the parties. CNN

therefore refers the Court to its prior briefing. (Doc. 16-1 at 21-25; Doc. 27 at 13-

15.)

        Respectfully submitted this 15th day of September, 2020.


                                         /s/ Brian M. Underwood, Jr.
                                         BRYAN CAVE LEIGHTON PAISNER
                                         LLP


                                           1
Case 1:20-cv-01045-MLB Document 32 Filed 09/15/20 Page 2 of 3




                            Eric P. Schroeder (Ga. Bar 629880)
                            Brian M. Underwood, Jr. (Ga. Bar 804091)
                            One Atlantic Center, 14th Floor
                            1201 West Peachtree Street, NW
                            Atlanta, Georgia 30309
                            Telephone: 404-572-6600
                            Facsimile: 404-572-6999
                            eric.schroeder@bclplaw.com
                            brian.underwood@bclplaw.com

                            Counsel for Defendants




                              2
        Case 1:20-cv-01045-MLB Document 32 Filed 09/15/20 Page 3 of 3




                  Local Rule 7.1(D) Certification of Compliance

      I hereby certify that the foregoing pleading has been prepared with Book

Antiqua font, 13 point, one of the font and point selections approved by the

Court in L.R. 5.1, N.D. Ga.

      This 15th day of September, 2020.

                                        /s/ Brian M. Underwood, Jr.
                                        Brian M. Underwood, Jr.
                                        Ga. Bar 804091


                           CERTIFICATE OF SERVICE

      I hereby certify that, on this date, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send email notification of

such filing to all counsel of record.

      This 15th day of September, 2020.


                                        /s/ Brian M. Underwood, Jr.
                                        Brian M. Underwood, Jr.
                                        Ga. Bar 804091




                                           3
